      Case 2:16-cv-00551-KJM-AC Document 61 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TED DARNELL DANIELS,                                No. 2:16-cv-0551 MCE AC P
12                       Plaintiff,
13            v.                                          ORDER and
14    ERIC ARNOLD, et al.,                                ORDER TO SHOW CAUSE
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed a motion to compel discovery on

18   September 24, 2020. ECF No. 59. Sole defendant Lotersztain’s response was due within 21

19   days, i.e. by October 15, 2020. See Local Rule 250(l). Defendant is directed to show cause,

20   within seven (7) days, why she did not file a timely response and shall also respond to the merits

21   of plaintiff’s motion. Plaintiff may file a reply.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Within seven (7) days after the filing date of this order, defendant shall file and serve a

24   statement showing cause for her failure to timely respond to plaintiff’s motion to compel

25   discovery, and shall also file and serve a substantive response to plaintiff’s motion.

26   ////

27   ////

28   ////
                                                          1
     Case 2:16-cv-00551-KJM-AC Document 61 Filed 10/20/20 Page 2 of 2


 1          2. Plaintiff may, within seven (7) days after service of defendant’s response, file and
 2   serve a reply.
 3          IT IS SO ORDERED.
 4   DATED: October 19, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
